Fourth Court of Appeals
                               San Antonio, Texas
                                      April 23, 2013

                                   No. 04-13-00130-CR

                        EX PARTE Christopher O. WOODRUFF,

                From the 226th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2007CR11181-W1
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Reset Due Date for Opening Brief is hereby GRANTED. The
appellant’s brief is due April 29, 2013.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2013.


                                                 ____________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court